Name: Commission Decision No 1970/93/ECSC of 19 July 1993 opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  political framework;  tariff policy;  iron, steel and other metal industries
 Date Published: 1993-07-23

 Avis juridique important|31993S1970Commission Decision No 1970/93/ECSC of 19 July 1993 opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) Official Journal L 180 , 23/07/1993 P. 0010 - 0018COMMISSION DECISION No 1970/93/ECSC of 19 July 1993 opening and providing for the administration of tariff quotas in respect of certain ECSC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Whereas an Interim Agreement on trade and trade-related matters, between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (1) ('the Interim Agreement'), was signed in Brussels on 16 December 1991; Whereas certain steel products covered by the Interim Agreement were the subject of safeguard measures in the Community in 1992, pursuant to Commission Recommendation 92/434/ECSC (2) and Commission Decision 92/433/EEC (3); Whereas, upon the dissolution of the Czech and Slovak Federal Republic on 31 December 1992, the Czech Republic and the Slovak Republic submitted declarations informing the Community that both the Czech Republic and the Slovak Republic continue to assume all the obligations deriving from the Interim Agreement; Whereas the situation relating to imports of certain steel products from the Czech Republic and the Slovak Republic into the Community has been the subject of thorough examination and whereas, on the basis of relevant information supplied to them, the parties agreed that an acceptable solution which least disturbs the functioning of the Interim Agreement is a tariff quota system for the imports of certain steel products into the Community; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted; Whereas the decision for the opening, in the execution of its international obligations, of all tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas a tariff quota system along the abovementioned lines was established by Decision (EEC) No 1/93 (C) (4) and (EEC) No 1/93 (S) (5) of the Joint Committee acting in accordance with the Interim Agreement for the period 1 June 1993 to 31 December 1995; Whereas it is necessary to lay down the arrangements for the implementation of this tariff quota system during the said period; Whereas such arrangements have been laid down for the Community products, the subject of the decisions by the Joint Committee, by Council Regulation (EEC) No 1968/93 (6); After consultation with the consultative committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 1. From 1 June 1993 to 31 December 1993, and, subject to annual review, until 31 December 1995, imports into the Community of the products set out in the following table originating in the Czech Republic shall be subject to the duties applicable under the Interim Agreement and, in addition, to the further rates of duty, in percentage of their customs value, shown in the table. The duties applicable to imports of these products which are: - within the limits of the quotas set out in the table, and - accompanied by both a movement certificate EUR 1 and a licence delivered by the Czech authorities in the form set out in the Annex bearing the words: 'Goods deducted from the relevant tariff quota to the amount of . . . tonnes' shall be those of the Interim Agreement without the additional rates of duty set out in the table. /* Tables: see OJ */ the Czech Republic and not, as envisaged by the Protocol, to that of the Czech and Slovak Federal Republic. 3. Products imported in conformity with Community legislation into the Community after outward processing using the system envisaged by Council Regulation (EEC) No 2473/86 (7) or for the purposes of inward processing using the suspension system envisaged by Council Regulation (EEC) No 1999/85 (8) shall be subject to the requirements of those systems and shall not otherwise be subject to the duties set out in paragraph 1. Article 2 1. From 1 June to 31 December 1993, and, subject to annual review, until 31 December 1995, imports into the Community of the products set out in the following table originating in the Slovak Republic shall be subject to the duties applicable under the Interim Agreement and, in addition, to the further rates of duty, in percentage of their customs value, shown in the table. The duties applicable to imports of these products which are: - within the limits of the quotas set out in the table, and - accompanied by both a movement certificate EUR 1 and a licence delivered by the Slovak authorities in the form set out in the Annex bearing the words: 'Goods deducted from the relevant tariff quota to the amount of . . . tonnes' shall be those of the Interim Agreement without the additional rates of duty set out in the table. /* Tables: see OJ */ Republic and not, as envisaged by the Protocol, to that of the Czech and Slovak Federal Republic. 3. Products imported in conformity with Community legislation into the Community after outward processing using the system envisaged by Council Regulation (EEC) No 2473/86 or for the purposes of inward processing using the suspension system envisaged by Council Regulation (EEC) No 1999/85 shall be subject to the requirements of those systems and shall not otherwise be subject to the duties set out in paragraph 1. Article 3 The tariff quotas referred to in Article 1 and 2 shall be managed by the Commission which may take all appropriate measures in order to ensure effective administration thereof. Article 4 If an importer presents in a Member State a declaration of entry into free circulation, including a request for benefit under the system of Article 1 (1), second subparagraph or Article 2 (1), second subparagraph for a product covered by this Decision and if this declaration is accepted by the customs authorities, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the quota volume. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. Article 5 Each Member State shall ensure importers of the products concerned equal and continuous access to the quotas for such time as the residual balance of quota volumes so permits. Article 6 The Member States and the Commission shall cooperate closely to ensure that this Decision is complied with. Article 7 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1993. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1993. For the Commission Leon BRITTAN Vice-President (1) OJ No L 115, 30. 4. 1992, p. 2. (2) OJ No L 238, 21. 8. 1992, p. 26. (3) OJ No L 238, 21. 8. 1992, p. 24. (4) OJ No L 157, 29. 6. 1993, p. 67. (5) OJ No L 157, 29. 6. 1993, p. 59. (6) See page 1 of this Official Journal. (7) OJ No L 212, 2. 8. 1986, p. 1. (8) OJ No L 188, 20. 7. 1985, p. 1. PARARTIMA I ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I MINISTRY OF INDUSTRY AND TRADE OF THE CZECH REPUBLIC LICENSING OFFICE EXPORT LICENCE No Exporter: Description of goods: CN codes Name Quantity Country of destination: Certification by the competent authority: Goods deducted from the tariff quota to the amount of tonnes. At on Signature PARARTIMA II ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II MINISTRY OF ECONOMY OF THE SLOVAK REPUBLIC Licensing Department SpitÃ ¡lska 8 813 15 Bratislava EXPORT LICENCE No Exporter: Description of goods: CN codes Name Quantity Country of destination: Certification by the competent authority: Goods deducted from the tariff quota to the amount of tonnes. In Bratislava on Signature